Exhibit 10.21

 

LOGO [g444781g74s89.jpg]    LOGO [g444781g09i24.jpg]

 

September 14, 2012

Kyle Wescoat

Dear Kyle,

Congratulations! We are thrilled to offer you the position of Chief Financial
Officer at Skullcandy, Inc., reporting to Jeremy Andrus, President and CEO. You
will also have significant interaction with key players within the Company to
support you in your new role. This position holds a critical role for the future
success of the Brand and we are stoked to have you on board.

Position – Chief Financial Officer

Reporting to and partnering with the chief executive officer (CEO), the chief
financial officer (CFO) will play a critical role in developing and implementing
the Finance strategy of company. This CFO will be responsible for overseeing all
fiscal and fiduciary responsibilities for the organization, in conjunction with
the Board of Directors and the audit committee of the Board.

Essential Job Duties:

  •  

As a true business partner to the CEO, and the executive team, assess
organizational performance against both internal plans and company’s long-term
strategy. Develop tools and systems to provide critical financial and
operational information to the executive team and make actionable
recommendations on both strategy and operations.

 

  •  

Develop finance organizational strategies by contributing financial and
accounting information, analysis, and recommendations to strategic thinking and
direction.

 

  •  

Establish functional objectives in line with organizational objectives.

 

  •  

Engage the board and audit committee around issues, trends, and changes in the
operating model(s) and operational delivery.

 

  •  

Assist in establishing yearly objectives and meeting agendas, and selecting and
engaging outside consultants (auditors, investment advisors).

 

  •  

Personnel development of financial management team with tailored career
development plans to assist organization for continued growth, expansion and
succession planning.

 

  •  

Optimize the handling of banking relationships and initiate appropriate
strategies for adequate liquidity for strategic growth plans.

 

  •  

Monitor progress and present financial metrics both internally and externally.

 

  •  

Ensure that effective internal controls are in place globally and ensure
compliance with GAAP and applicable federal, state and local regulatory laws and
rules for financial and tax reporting

 

  •  

Develop organization prospects by studying economic trends and revenue
opportunities; projecting acquisition and expansion prospects; analyze
organization operations; identify opportunities for improvement, cost reduction
and systems enhancement; accumulate capital to fund expansion.



--------------------------------------------------------------------------------

LOGO [g444781g74s89.jpg]    LOGO [g444781g09i24.jpg]

 

 

  •  

Direct and oversee all aspects of the Finance, Accounting, Treasury, Tax, Legal
and IT functions of the organization.

Effective Start Date: October 1, 2012, or as soon as practical

Base Salary: You will receive a bi-weekly payment of $10,576.92 (gross),
equivalent to $275,000 on an annual basis.

Bonus: Pursuant to the Company’s Bonus Incentive Plan, you may be eligible for a
discretionary year-end bonus at the Officer level based on hitting key
performance and revenue metrics. The amount of your discretionary bonus, if
earned, will be up to 25%-100% of your base salary, and will be based on the
performance of the Company achieving its target goals as well as department and
individual performance. As an example, you will receive a bonus equal to 50% of
your base salary if the company hits its board-approved budget.

Your 2012 bonus will be paid on a pro-rata basis based on time with the Company
during the remainder of the year, assuming you start on or prior to October 1st.

Equity Grant: You will be granted, subject to the approval of the Company’s
Board of Directors, an equity grant equal to $180,000 in value of Restricted
Stock Units (RSU’s). The RSU’s will have a vesting commencement date of your
start date and vest annually over a four (4) year period. This is a one-time
grant, intended to compensate you for unvested options forgone with your current
employer as well as for the stub year 2012 prior to commencing the Long-Term
Incentive Plan.

Long Term Incentive Program (LTIP): You will be granted, subject to the approval
of the Company’s Board of Directors, an annual equity grant valued at $400,000
for 2013. Your equity grant will be comprised solely of Performance Share Units
(PSU’s). The PSU’s will vest upon the achievement of performance metrics
specified in the grant agreement at the end of three (3) years.

Additional Benefits:

  •  

401k: All Full-Time Employees may elect to participate in the 401k retirement
plan, with 4% matching contributions by the Company, effective the 1st of the
month following your date of hire.

 

  •  

Health Care Plan: Skullcandy offers group health care through United Health
Care. You will be eligible to participate in our group health care plan
effective the 1st of the month following your date of hire.

 

  •  

Flex Scheduling: Flex scheduling encompasses sick, vacation, and personal time.
Flex Time is approved by your manager.



--------------------------------------------------------------------------------

LOGO [g444781g74s89.jpg]    LOGO [g444781g09i24.jpg]

 

 

  •  

Product Discounts: All Skullcandy employees may purchase products for a
significant discount.

 

  •  

Subsidized Season Pass: All Skullcandy employees are eligible to purchase a
subsidized season pass to either Canyons Ski Resort or Park City Mountain
Resort, in addition to ‘Powder Day’ benefits, which provides you the opportunity
to ski or ride as much as possible. At Skullcandy, it’s all about the fresh POW!

 

  •  

Holidays: Skullcandy offers nine (9) paid holidays and two (2) half-day
holidays:

 

  ¡    

New Year’s Day

  ¡    

President’s Day

  ¡    

Memorial Day

  ¡    

Independence Day

  ¡    

Labor Day

  ¡    

Thanksgiving

  ¡    

Day after Thanksgiving

  ¡    

Christmas Eve

  ¡    

Christmas Day

  ¡    

Pioneer Day (half day holiday)

  ¡    

New Year’s Eve (half day holiday)

After you agree to the terms of our offer, a New Hire packet will be emailed to
you. You will be required to return all enrollment forms prior to the above
mentioned benefits effective date in order to ensure you are properly enrolled
in Skullcandy’s benefit plans.

If you have any questions regarding these programs, or for more information
please contact our HR Coordinator Angela Grzelak, angela.grzelak@skullcandy.com.

Relocation:

1. Skullcandy will provide you with a $20,000 relocation allowance; this amount
will be added to your paycheck and will be included on your W-2, subject to
taxes. This allowance is to be used for all relocation-related expenses that are
not covered in this letter.

2. Skullcandy will provide you with a full pack and move of your household goods
(in addition to the relocation allowance described above), provided by Allied
Moving Company. An Allied Moving Company consultant will contact you shortly,
should you have urgent needs, please contact Dusty Whitney at 801-296-7457 or
dustyw@baileysallied.com.

3. Skullcandy will provide you with up to 60 days of temporary housing, should
it be necessary for you to live at your new location prior to moving your
family, establishing a permanent residence, and/or you are unable to move into
your home or apartment at the time of arrival in your new location.

4. Skullcandy will reimburse you for one home finding trip for you and your
spouse as well as reasonable and customary expenses including lodging,
transportation and meals.



--------------------------------------------------------------------------------

LOGO [g444781g74s89.jpg]    LOGO [g444781g09i24.jpg]

 

 

5. If your employment ends within 365 days of your effective date of transfer or
hire, you will be required to reimburse Skullcandy the cost of your Relocation
Benefits, prorated for the time you worked for Skullcandy at the destination
location.

Some or all of the employee benefits described above are subject to the terms of
plan documents. The Company reserves the right to modify or change any of its
employee benefit plans and in the event of a conflict between the descriptions
of the plans contained in this letter and the plan documents, the terms of the
plan documents shall control.

Severance and Termination:

In the event of a termination of your Employment other than for Cause (as
defined below), death or disability, within twelve (12) months following a
change of control or within three months preceding a change of control, and
contingent upon your execution of a release of claims without revocation, you
shall be entitled to an amount in cash equal to twelve (12) months of your
annual base pay at the rate in effect immediately prior to the date of
termination. This payment shall be subject to all relevant and necessary
withholdings and/or offsets. You will be also entitled to extend coverage under
any group health plan in which you and your dependents are enrolled at the time
of termination of employment under the COBRA continuation laws for the 18-month
statutory period, or so long as you remain eligible under COBRA.

Similarly, in the event of a termination of your employment other than for
Cause, death or disability, within twelve (12) months following a change of
control or within three months preceding a change of control, all stock options
granted to you under any equity plan shall become immediately exercisable in
full in accordance with the applicable provisions of the relevant option
agreement and plan upon your termination, and such stock options that are not
Incentive Stock Options under the Internal Revenue Code or 1986, as amended,
shall also be amended to permit you to exercise such stock options for a period
of 90 days after the effective date of your termination. Notwithstanding the
foregoing, if the total payments and benefits to be paid to you or for your
benefit under this Agreement would cause any portion of those payments and
benefits to be “parachute payments” as defined in section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended, or any successor provision, the total
payments and benefits to be paid to you or for your benefit under this Agreement
shall be reduced to an amount that would not cause any portion of those payments
and benefits to constitute “parachute payments”; provided, however, the
reduction shall only be made if by reason of the reduction, the net after-tax
benefit received by you as a result of such reduction will exceed the net
after-tax benefit that would have been received by you if no such reduction was
made.

Termination of your employment for “Cause” shall mean termination upon
(a) willful and continued failure by you to perform substantially your
reasonably assigned duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a demand
for substantial performance is delivered to you by the Board of Directors, the
Chief Executive Officer or other Office of the Company which specifically
identifies the manner in which the Board of Directors or the Company believes
that you have not substantially performed your duties, (b) willful engaging in
illegal conduct which is materially and demonstrably injurious to the Company,
(c) engaging in fraudulent conduct, as evidenced by a determination in a binding
and final judgment, order or decree of a court or administrative agency of
competent jurisdiction, (d) conviction of a felony, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, (e) gross negligence in the
performance of your duties or responsibilities (unless significantly changed
without your consent, as established through written evidence), or (d) a
significant violation of the Company’s material, written policies and
procedures.



--------------------------------------------------------------------------------

LOGO [g444781g74s89.jpg]    LOGO [g444781g09i24.jpg]

 

 

No act, or failure to act, on your part shall be considered “willful” unless
done, or omitted to be done without reasonable belief that your action or
omission was in, or not opposed to, the best interests of the Company. Any act,
or failure to act, specifically based upon authority given pursuant to a
resolution duly adopted by the Board of Directors shall be conclusively presumed
to be done, or omitted to be done, by you in the best interests of the Company.

A Change of Control shall mean that one of the following events has taken place:

 

(a) The shareholders of the Company approve one of the following:

(i) Any merger or statutory plan of exchange involving the Company (“Merger”) in
which the Company is not the continuing or surviving corporation or pursuant to
which Common Stock would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of Common Stock
immediately prior to the Merger continue to represent more than 50 percent of
the voting securities of the surviving corporation after the Merger; or

(ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.

 

(b) A tender or exchange offer, other than one made by the Company, is made for
Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offer or after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing more than 50 percent
of the voting power of outstanding securities of the Company.

 

(c) The Company receives a report on Schedule 13D of the Exchange Act reporting
the beneficial ownership by any person of securities representing more than 50
percent of the voting power of outstanding securities of the Company, except
that if such receipt shall occur during a tender offer or exchange offer
described in (b) above, a Change of Control shall not take place until the
conclusion of such offer.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results you, or a group of persons which includes you,
acquiring, directly or indirectly, securities representing 20 percent or more of
the voting power of outstanding securities of the Company.

At-Will Employment

The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ notice.



--------------------------------------------------------------------------------

LOGO [g444781g74s89.jpg]    LOGO [g444781g09i24.jpg]

 

 

Conflicts and Confidential Information

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed (such as confidentiality or non-compete agreements that may be in
conflict with your duties at Skullcandy). It is the Company’s understanding that
any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case. Moreover, you agree that,
during the term of your employment with the Company, you will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to the Company. Similarly, you agree not to
bring any third party confidential information to the Company, and that in
performing your duties for the Company you will not in any way utilize any such
information.

As a condition of your employment, you will also be required to sign and comply
with an Employment, Confidential Information, Invention Assignment,
Non-Competition and Arbitration Agreement which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, non-disclosure of Company proprietary information and
specified prohibited employment activities after your employment with the
Company. In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that (i) any and all disputes
between you and the Company shall be fully and finally resolved by binding
arbitration, (ii) you are waiving any and all rights to a jury trial but all
court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, and (iv) the
arbitration shall provide for adequate discovery.

To indicate your acceptance of Skullcandy’s offer, please sign and date this
letter in the space provided below. This letter, along with any agreements
relating to proprietary rights between you and the Company, set forth the terms
of your employment with the Company and supersede any prior representations or
agreements including, but not limited to, any representations made during your
interviews or relocation negotiations, whether written or oral. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by the President of the
Company and you. This offer of employment will terminate if it is not accepted,
signed and returned by July 31, 2012.

We expect you to be an integral part of the Skullcandy team and look forward to
the opportunity to work with you.

 

Sincerely,     Agreed to and accepted:

/s/ Jeremy Andrus

    Signature:   /s/ Kyle Wescoat

Jeremy Andrus

President and CEO

Skullcandy, Inc.

   

Print Name:  

Date:

 

Kyle Wescoat

September 14, 2012